111 S.W. Fifth Avenue, 2300 U.S. Bancorp Tower | Portland, OR 97204 | T 503.243.2300 | F 503.241.8014 Holland & Knight LLP | www.hklaw.com Mark A. von Bergen (503) 243-5874 mark.vonbergen@hklaw.com August 23, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Ms. Suzanne Hayes, Assistant Director Re: Paulson CapitalCorp. Preliminary Proxy Statement on Schedule 14A Filed July 26, 2013 Form 8-K Filed July 26, 2013 File No. 000-18188 Dear Ms. Hayes, On behalf of Paulson Capital Corp. (the “Company”), we hereby respond to the Staff's comment letter, dated August 9, 2013. The Company’s response to each comment is set forth below, in the order in which the comments were made in the Staff’s letter. Preliminary Proxy Statement on Schedule 14A General 1.Please amend your preliminary proxy statement to include your financial statements and the proxy card. The financial statements have been incorporated by reference pursuant to Item 13(b) of Rule 14a-101. This disclosure is set forth under the heading “ ANNUAL REPORT ON FORM 10-K AND INFORMATION INCORPORATED BY REFERENCE ” on pages 43-44 of the preliminary proxy statement. A proxy card has also been added. Atlanta | Boston | Chicago | Dallas | Fort Lauderdale | Jacksonville | Lakeland | Los Angeles | Miami | New York | Northern Virginia | Orlando | Portland | San Francisco | Tallahassee | Tampa | Washington, D.C. | West Palm Beach U.S. Securities and Exchange Commission August 23, 2013 Page 2 2.We refer to your Form 8-K filed on August 6, 2013 and the terms of the subscription and escrow agreements filed with your Form 8-K on July 26, 2013. Please disclose the impact of the NASDAQ deficiency letter on the private placement transaction and clarify whether you intend to regain compliance prior to your shareholders' meeting. Please note that on August 12, 2013, the Company regained compliance with NASDAQ's minimum bid price requirement. Also, we have added disclosure under "PROPOSAL 2 - ELECTION OF DIRECTORS: BOARD INDEPENDENCE AND LEADERSHIP STRUCTURE" indicating that the Company intends to regain compliance with NASDAQ's Listing Rules 5605(b)(1) and 5605(c)(4) prior to January 23, 2014. Proposal Two - Amendment and Restatement of the Articles of Incorporation to Increase the Number of Authorized Capital Stock 3.
